       Case 2:19-cv-00760-WJ-GBW Document 14 Filed 04/24/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MELVIN A. ELKINS, JR. and
WANDA L. ELKINS,

                Plaintiffs,

v.                                                                   No. 2:19-cv-00760-WJ-GBW

WATERFALL COMMUNITY WATER
USERS ASSOCIATION, et al.,

                Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiffs' response to the Court’s Order to

Show Cause. See Doc. 12, filed April 7, 2020.

       Plaintiffs filed their original Complaint on August 20, 2019. See Doc. 2. On December

16, 2019, the Court granted Plaintiffs’ motion for leave to file an amended complaint. See Doc.

11. Plaintiffs have not served the original Complaint nor filed an amended complaint. The Court

ordered Plaintiffs to show cause why the Court should not dismiss this case for failure to timely

serve the original Complaint and for failure to file an amended complaint, and notified Plaintiffs

that failure to timely show cause may result in dismissal of this case without prejudice. Plaintiffs

did not respond to the Order to Show Cause by the April 21, 2020, deadline.

       One day after the deadline, Plaintiffs filed a Notice of Removal and Certificate of Service

which states:

       I hereby certify that on the 13th day of September 2019, I caused a true and correct
       copy of the Notice of Removal of New Mexico District 12, Case No. CV-2007-
       343, to the United States District Court (Las Cruces Division). A hand delivered
       Notice of Transfer was filed on September 5th 2019 with Katina Watson, Clerk of
       the 12th Judicial Court. We have served the below named Parties [sic] Counsel
       therefor by e-mail to on September 13, 2019 and by Priority Mail, Return Receipt
       Requested on September 20, 2019.
       Case 2:19-cv-00760-WJ-GBW Document 14 Filed 04/24/20 Page 2 of 2



Doc. 13 (“Notice”). The Notice indicates it was served on counsel for Defendant Waterfall

Community Water Users Association and counsel for Defendant New Mexico State Engineer.

       The Court’s review of Clerk’s Office records did not find a state-court case removed by

Plaintiffs to this Court on September 13, 2019. The removed case would have been opened as a

separate case and assigned its own case number. The Court’s review of state-court records shows

that Plaintiffs in this case were plaintiffs in the state-court case. A plaintiff may not remove a case

from state court. See 28 U.S.C. § 1441(a) (“any civil action brought in a State court … may be

removed by the defendant …”) (emphasis added).

       Plaintiffs’ Notice does not show cause why the Court should not dismiss this case for

failure to timely file the Complaint or for failing to file an amended complaint. Even if Plaintiffs

removed a state-court case on September 13, 2019, they have not shown good cause for not timely

serving the Complaint in this case, which was filed on August 20, 2019, nearly a month earlier

than the purported removal. Nor have Plaintiffs shown good cause for not filing an amended

complaint within the four months after the Court granted their motion for leave to amend.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                               ________________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
